Defendants in an action for (1) false arrest and imprisonment, (2) malicious prosecution, (3) libel and (4) slander appeal from an order denying their motion for judgment on the pleadings dismissing the complaint. Order reversed on the law, with ten "dollars costs and disbursements, and the motion granted, with ten dollars costs. Plaintiff alleged that at the preliminary hearing the charge against him was reduced, and that he was held for trial in the Court of Special Sessions by the magistrate on the charge as reduced. This as matter of law demonstrated a prima facie cause for his arrest and prosecution (Graham, v. Buffalo General Laundries Corp., 261 N. Y. 165, 166, 167; Adams v. Schwartz137 App. Div. 230, 233, 234), which plaintiff failed to overcome by pleaded allegations that the defendants had committed fraud or perjury, or had withheld material evidence in their possession. (Agar v. Kelsey, 253 App. Div. 726, 727; Morgan v. New York Central R. R. Co., 256 id. 177, 179-181; Green v. General Cigar Co., Inc., 238 id. 638.) Snead v. Bonnoil (166 N. Y. 325, 328, 329), read in the light of its peculiar facts, has no application here. The third and fourth causes of action, for libel and slander, fall with the first two causes of action. Furthermore, the matter on which the last two causes of action were predicated was privileged. (People ex rel. Bensky v. Warden of City Prison, 258 N. Y. 55, 59, 60.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.